DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the following communication: RCE filed on 03/17/2021.
Claims 1-11 are still pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
Response to Arguments
Applicant’s amendments, filed 03/17/2021 have been entered and fully considered. 
However, applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited prior arts, primarily Kim fails to teach the newly amended features of independent claims specifically that if the first defect image is 
In reply, examiner asserts that Kim has been successfully shown to teach the above argued and claimed features of the independent claims as amended.
For instance, Kim teaches that first of all that if mask image is found defective enough then the defect area image 804 is marked as not approved or not qualified and transmitted to the wafer image generator 805 and repair tool 830, for applying repair to the defective image 804, paragraphs 43-44, 53-54.
And on the other hand,  if mask inspection has found a clear defect but if it’s not of importance enough as identified in subsequent industrial analysis and inspection process, then the mask image is marked as approved (qualified) at step 405, fig. 4A, paragraph 8 and processing stops and thus, said approved mask image is not transmitted to wafer generator 805/repair tool 830 (verified repair system) as pointed out above which only takes place when mask in not approved/defective and out of tolerance.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., directly marking image as qualified product; “to shorten the defect list to reduce the workload for double-checking manually,… the first defect image is filtered and not transmitted to the verified repaired system, thereby reducing the number of misjudgments on the defect list”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s rest of the arguments are regarding the dependent claims and repeat the same reasons as provided for the independent claims and are therefore rendered 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LEU, US 2013/0174102 in view of Sugiyama et al., US 2014/0219545 further in view of Tsai, US 2009/0169094 further in view of Kim et al., US 2004/0157134.

Regarding claim 1, LEU discloses a board defect filtering (steps of fig. 1) method, comprising: 
receiving a defect list (step A10, fig. 1A, pluralities of defect data is received, paragraph 35); 
step D501, fig. 1E, paragraph 35-36, 42, plurality of defect images from plurality of defect data received is obtained, segmented and analyzed); 
cropping first defect image according to defect location (paragraph 32, defect contour, spot location) of the first defect image to obtain a first cropped defect image (segmenting the defect image into pluralities of small cropped cells pertaining to defects and pattern contours and analyzing the obtained defect data, B10, fig. 1A, B101-B105, fig. 1B, paragraphs 36, 42);
 inputting the first cropped defect image to a defect classifying model (classification analysis then takes place of the segmented defect image, B105, fig. 1B, C102, fig. 1C, paragraphs 36-37); 
and determining whether the first defect image has a failure pattern according to an output result of the defect classifying model (result is obtained and classified, B101-B105, fig. 1B, paragraphs 36-38). 
LEU fails to explicitly disclose receiving a circuit layout image and analyzing a defect location of a first defect image of the defect images according to the circuit layout image; determining whether defect image is a qualified product image or an unqualified product image according to an output result; and transmitting records belonging to the unqualified product image in the defect list to a verified repaired system, wherein if output result corresponding to first defect image is overcame in a subsequent industrial manufacturing process, the first defect image is marked as a qualified product and is not transmitted to the verified repaired system

referenced distance image) and analyzing a defect location (defect candidate region) of a first defect image (inspected defect size image) of defect images according to the circuit layout image (paragraphs 37-41, defect candidate region and its position/location is analyzed).
LEU and Sugiyama are combinable because both deal with inspecting images and calculating defects.
It would have been advantageous to modify the defect detecting method as disclosed by LEU to include defect locating techniques as taught by Sugiyama. The motivation for the skilled artisan in doing so is to be able to achieve defect detection that is sensitive to the size of a defect or the contour thereof can be realized as taught by Sugiyama at paragraph 18. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine LEU with Sugiyama to reach the aforementioned advantage. 

LEU with Sugiyama fails to further teach determining whether defect image is a qualified product image or an unqualified product image according to an output result; and transmitting records belonging to the unqualified product image in the defect list to a verified repaired system, wherein if output result corresponding to  first defect image is overcame in a subsequent industrial manufacturing process, the first defect image is marked as a qualified product and is not transmitted to the verified repaired system.

image sensor obtains images of chips to determine if they are defective or not to label them as qualified vs. disqualified chips, paragraphs 40, 26, 36); 
and transmitting records belonging to the unqualified product image in the defect list to a verified system (paragraphs 26, 36, disqualified chips as result of unqualified product image of those defective chips are picked up, placed in recovery tray and sent to zone 124 and to later perform further inspection).
LEU, Sugiyama and Tsai are combinable because they all deal with inspecting products and determining which are defective.
It would have been advantageous to modify the defect detecting method as with defect locating techniques as taught by LEU and Sugiyama to include defect image qualifying techniques as taught by Tsai. The motivation for the skilled artisan in doing so is to be able to achieve to easily inspect products for defects at high throughput rates as taught by Tsai at paragraph 7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine LEU and Sugiyama with Tsai to reach the aforementioned advantage.

LEU with Sugiyama and Tsai fails to further teach transmitting records to a verified repaired system, wherein if output result corresponding to  first defect image is overcame in a subsequent industrial manufacturing process, the first defect image is marked as a qualified product and is not transmitted to the verified repaired system.

image of physical mask 820 is analyzed, paragraph 42, and if potential defect is discovered (defective, unqualified mask having out of tolerance but repairable, S402-S701, fig. 7) then the defect area image 804 is sent to the wafer image generator 805, paragraphs 43-44, for apply repair solution and then actual repair takes place by providing the defective image 804 at repair tool 830, paragraphs 53-54), 
wherein if output result corresponding to first defect image is overcame in a subsequent industrial manufacturing process, the first defect image is marked as a qualified product and is not transmitted to the verified repaired system (if output result of mask inspection 401 found a clear defect 402 but if it is considered that defect overcame (defect is not of importance) in subsequent (further) analysis and inspection industrial process, then the mask image is marked as approved (qualified) at step 405, fig. 4A, paragraph 8 and processing stops and thus, said approved mask image is not transmitted to wafer generator 805/repair tool 830 (verified repair system) as pointed out above which only takes place when mask in not approved/defective and out of tolerance).
LEU, Sugiyama, Tsai and Kim are combinable because both deal with inspecting images and determining which among others are defective.
It would have been advantageous to modify the defect detecting method with defect locating and defect image qualifying techniques as taught by LEU, Sugiyama and Tsai to include defect image repairing techniques as taught by Kim. The motivation for the skilled artisan in doing so is to achieve an automated technique to provide accurate 
Regarding claim 3, LEU further discloses extracting a defect profile of the first cropped defect image and analyzing the first cropped defect image according to the defect profile, so as to generate a defect quantifying feature (see steps B101-B105, fig. 1B, paragraphs 35-38); and classifying the defect quantifying feature according to a set of reference image features to generate the output result (see steps B103-B105, fig. 1B, paragraphs 36-38). 
Regarding claim 6, Combination of LEU with Sugiyama further teaches a board defect filtering device (LEU, fig. 3A, paragraph 32), comprising: an input circuit (LEU, defect analysis system 94, fig. 3A, paragraph 32), receiving a defect list (LEU, A10, fig. 2A, paragraphs 45-46) and a circuit layout image (Sugiyama, referenced distance image, paragraphs 37-40), wherein the defect list comprises a plurality of defect records, the input circuit further obtains a plurality of defect images of the defect records (LEU, steps of figs. 2A, A10-E40, paragraphs 45-47); a memory (LEU, storage 91, fig. 3A, paragraph 32); and central processing unit (LEU, inspection tool 92, fig. 3A, paragraph 32), connected to the input circuit and the memory, wherein the central processing unit (LEU, fab 90, fig. 3A, paragraph 32) configured to: (LEU, C40, fig. 2A, paragraphs 45-47).
Rest of the claim essentially recites similar features as claim 1 and thus is rejected on same grounds.

Regarding claim 11, which recites a non-transitory computer readable recording medium version of claim 1, see rationale as applied above. Note that non-transitory computer readable recording medium is taught by Sugiyama in paragraphs 32, 91.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over LEU, US 2013/0174102 in view of Sugiyama et al., US 2014/0219545 further in view of Tsai, US 2009/0169094 further in view of Kim et al., US 2004/0157134 as applied in claim 1 above and further in view of Kobayashi, US 2018/0089818.
Regarding claim 2, LEU further discloses wherein inputting the first cropped defect image to the defect classifying model comprises: inputting the first defect image to a model to extract a defect feature of the first defect image and classifying the defect feature to generate the output result (paragraphs 36-38, 42, where multiple defect files are inputted in defect model to obtain and classify the defect pattern). 
LEU with Sugiyama, Tsai and Kim fail to explicitly teach inputting first defect image to a convolutional neural network model to extract a defect feature of the first defect image and classifying the defect feature according to a set of reference image features to generate output result.
However, Kobayashi teaches inputting first defect image to a convolutional neural network model (Convolutional Neural Network, paragraph 44) to extract a defect feature of the first defect image and classifying the defect feature according to a set of reference image features to generate output result (paragraphs 76-77, 87, 92, 152, defective area of the defect images are extracted and based on another extracted image, a high possibility that a defective area exists between the simple inspection images is calculated as a result).
LEU, Sugiyama, Tsai, Kim and Kobayashi are combinable because they all deal with inspecting images and determining defective areas.
It would have been advantageous to modify the defect detecting method with defect locating and defect image qualifying techniques as taught by LEU, Sugiyama,Tsai and Kim to include CNN model with extracting techniques as taught by Kobayashi. The motivation for the skilled artisan in doing so is to perform inspection processing at high speed by using learning type image recognition technology as taught by Kobayashi at paragraph 9. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine LEU, Sugiyama, Tsai and Kim with Kobayashi to reach the aforementioned advantage.
Regarding claim 7, it recites similar features, as claim 2, except claim 7 is an apparatus claim. Thus, arguments made for claim 2 are applicable for claim 7.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LEU, US 2013/0174102 in view of Sugiyama et al., US 2014/0219545 further in view of Tsai, US 2009/0169094 further in view of Kim et al., US 2004/0157134 as applied in claim 1 above and further in view of Sano et al., US 2005/0254699.
Regarding claim 4, Combination of LEU with Sugiyama further teaches analyzing a defect color level of the first defect image (Sugiyama, paragraph 76). 

However, Sano teaches determining whether the defect color level is the same as a color of a board material or a color of a wiring material of circuit layout image (paragraphs 40, 43, 54, 67, reference color image which correspond to specific portions on the substrate 9, and binarizing the reference color image to generate a reference binary image, wherein defect detection sensitivity on the basis of the wire image and a defect detection part 47 for detecting a defect on the substrate 9 in accordance with the defect detection sensitivity which is set in same color or not);
 and determining that defect image is the unqualified product image when the defect color level is the same as the color of the board material or the color of the wiring material (as explained in paragraphs 40, 43, 54-55, 67, it is determined whether the defect candidate is a defect or not with selecting one of the different defect detection sensitivities. One of the different defect detection sensitivities is selected with referring whether the position of the defect candidate is included in the resist area or the non-resist area and whether the position is included in the wire area 651, the fine wire removed area 641 or the other area. Thus, the defect detection part 47 detects a defect(s) in the inspection image in accordance with the defect detection sensitivities and outputs a signal R indicating the detection result).

It would have been advantageous to modify the defect detecting method as disclosed by LEU to include color level detecting techniques of Sano. The motivation for the skilled artisan in doing so is “since the defect detection sensitivity for the fine pattern is set different from that for other area, to appropriately detect a defect in a pattern on a substrate” as taught by Sano at paragraph 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine LEU with Sugiyama, Tsai, Kim & Sano to reach the aforementioned advantage.

Regarding claim 9, it recites similar features, as claim 4, except claim 9 is an apparatus claim. Thus, arguments made for claim 4 are applicable for claim 9.
Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Cited prior arts fail to explicitly teach adjusting a proportion of the first defect image according to a proportion of the circuit layout image; comparing the circuit layout image and the first defect image to obtain a location of the first defect image relative to the circuit layout image and correcting the location of the first defect image relative to the circuit layout image to obtain the defect location (claim 5). Claim 10 is a method claim and recites similar features as claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Duvdevani et al., US 2004/0126005 – inspection of objects, finding defects and mask defect analysis – figs. 1-3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.